Lawrence, Judge:
The proper value for dutiable purposes of certain imported glass syringes is before the court for determination.
The parties hereto have entered into a stipulation of fact wherein it has been agreed that at the date of exportation of the merchandise involved herein, namely, glass syringes, manufactured in and exported from Japan to the United States, the market value or the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was the invoice unit prices, net packed. It was further stipulated and agreed that, at the date of exportation, there was no higher foreign value for such or similar merchandise.
Upon the agreed facts of record, the court finds and holds that export value, as that value is defined in section 402(d) of the Tariff Act of 1930 (19 U.S.C. § 1402(d)), is the proper basis for determining the value of the glass syringes in controversy, and that said value is represented by the invoice unit prices, net packed. As to all other merchandise, the appeal is dismissed.
Judgment will issue accordingly.